DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

This is a Final Action in response to the claim amendments and remarks filed by the applicant on June 30, 2021 relating to U.S. Patent Application No. 16/119,428 filed on August 31, 2018.  Claims 1, 2, 4, and 5 have been amended. Claims 9 – 20 are subject to a restriction requirement and have been cancelled without prejudice. Claims 21 – 28 have been added. Claims 1 - 8 and 21 – 28 are pending and have been examined. The earliest effective priority of the claims is August 31, 2017.   

Response to Applicant’s Remarks

Applicant’s arguments filed on June 30, 2021 have been fully considered. 
With respect to the 35 U.S.C. 103 rejection Applicant asserts that the modification to Scott is entirely based on hindsight insofar as although, as Applicant concedes, Scott may disclose using a discretionary field in its payment token, it does not make it obvious to use in a transaction authorization for similar purpose, (Remarks, p. 7). Examiner respectfully disagrees. Scott uses discretionary fields, which perform the same function See Section 103 rejection below). Applicant further asserts that Scott does not disclose two communication networks (one to the issuer wallet back end and the other to the merchant), (Remarks, pp. 7 – 10). Examiner respectfully disagrees. (See Scott, Fig. 11, Par. 162, Section 103 rejection below). Applicant also asserts that Scott discloses that the default method of payment would not be based on prior selections in prior transactions (Remarks, p. 11). Examiner respectfully disagrees. (See Scott, Par. 191 - Defaults may be designated automatically, or semi-automatically, based on user actions and/or trends in user actions, during transactions, using, for example cookies generated during or otherwise provided in association with completed transactions). The Section 103 rejection is maintained.
  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 4 , 6 - 8 , 21 - 24 and 26 - 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scott et al., US 2017/0017958 A1, (“Scott”).

Claim 1:
Scott teaches:
A method for conducting a payment using an electronic wallet, comprising: (See Scott, Abstract (Virtual or electronic wallets (112) - enable the use of multiple payment accounts to fund purchases and other electronic transactions.)), comprising: 

in an information processing apparatus comprising at least one computer processor: (See Scott, Par. 69, 70, Fig. 1 (Devices 110, 120, 130, 132, 134, 136 communicate between themselves using one or more dedicated communications subsystems operating under the control of one or more CPUs for rapidly authorizing and/or otherwise verifying data processes such as purchases or other financial transactions with third parties such as one or more merchant systems 130.))

a mobile wallet application receiving a selection of an alternate payment currency for a transaction; (See Scott, Par. 251 - 255 (Enables payment by a user 190 of a device 110, 110’ for a transaction using multiple funding sources by using his/her virtual wallet application – transaction payment based on a plurality of credit, debit, and/or points funding sources may be presented with a single payment funding sources identifier.))

the mobile wallet application communicating the selection of the alternate payment currency and a request for a payment payload to an issuer wallet backend over a first communication network; (See Scott, Par. 251 - 255 (Enables payment by a user 190 of a device 110, 110’ for a transaction using multiple funding sources by using his/her virtual wallet application – transaction payment based on a plurality of credit, debit, and/or points funding sources may be presented with a single payment funding sources identifier.), Fig. 11, Par. 162 (The invention enables the tokenization of a wide range of alternative payment methods. For example, an issuer 120, 160, 920 (such as a bank or other financial institution) may extend a line of credit or other valuable asset to a customer. Ordinarily it would not be possible for the customer to make payments with such asset(s). However, in accordance with the invention, the issuer 120, 160, 920 may provision a mobile or other device 100, 110', 600 with a token representing the customer's line of credit or other asset, or one or more values associated therewith. Such token(s) may, any be provided in desired numbers and/or varieties of forms, be stored in one or more wallet applications 112, 622 for later usage in mobile payments.))

the mobile wallet application receiving the payment payload from the issuer wallet backend over the first communication network; and (See Scott, Par. 261 (At 2110, the user can select a "pay" item 1472 (FIG. 14F), 1870 to generate an instruction set configured to cause the wallet app 112, 622 to generate a payment token (utilizing the payment source communication network), in this type of case sometimes called a split-pay token. Such split-pay token may further comprise any or all of identifiers associated with a merchant transaction system 130, payment type information, routing instructions, specific transaction identifier(s), time/date range(s) in which the token is valid, etc.), Fig. 11, Par. 162 (The invention enables the tokenization of a wide range of alternative payment methods. For example, an issuer 120, 160, 920 (such as a bank or other financial institution) may extend a line of credit or other valuable asset to a customer. Ordinarily it would not be possible for the customer to make payments with such asset(s). However, in accordance with the invention, the issuer 120, 160, 920 may provision a mobile or other device 100, 110', 600 with a token representing the customer's line of credit or other asset, or one or more values associated therewith. Such token(s) may, any be provided in desired numbers and/or varieties of forms, be stored in one or more wallet applications 112, 622 for later usage in mobile payments.))

the mobile wallet application communicating the payment payload and the selection of the alternate payment currency to a merchant host over a second communication network; (See Scott, Par. 298 (With the split-pay token generated at 2110, at 2111 the token can be routed by the wallet application 112, 62 to a merchant system 130, 134, etc., as consideration for completion of the transaction negotiated at 2101-2103, and the merchant system 130, 134 etc. can route it to a payment processor 2150, such as a transaction processor 120 associated with the merchant's bank'.), Fig. 11, Par. 162 (The invention enables the tokenization of a wide range of alternative payment methods. For example, an issuer 120, 160, 920 (such as a bank or other financial institution) may extend a line of credit or other valuable asset to a customer. Ordinarily it would not be possible for the customer to make payments with such asset(s). However, in accordance with the invention, the issuer 120, 160, 920 may provision a mobile or other device 100, 110', 600 with a token representing the customer's line of credit or other asset, or one or more values associated therewith. Such token(s) may, any be provided in desired numbers and/or varieties of forms, be stored in one or more wallet applications 112, 622 for later usage in mobile payments.), Fig. 11, Par. 162 (The invention enables the tokenization of a wide range of alternative payment methods. For example, an issuer 120, 160, 920 (such as a bank or other financial institution) may extend a line of credit or other valuable asset to a customer. Ordinarily it would not be possible for the customer to make payments with such asset(s). However, in accordance with the invention, the issuer 120, 160, 920 may provision a mobile or other device 100, 110', 600 with a token representing the customer's line of credit or other asset, or one or more values associated therewith. Such token(s) may, any be provided in desired numbers and/or varieties of forms, be stored in one or more wallet applications 112, 622 for later usage in mobile payments.))

Scott does not expressly teach:
merchant host is configured to enter the selection of the alternate payment currency as a Customer End Data (CED) field in a transaction authorization request for the transaction,  and

issuer is configured to identify the selection of the alternate payment currency for the transaction based on the CED field

Scott teaches:
wherein the merchant host is configured to enter the selection of the alternate payment currency * * *  the transaction; and (See Scott, Fig. 17, Pars. 214-215, 218-219 (Process 1700 enables payment by a user 190 of a device 110, 110' for a transaction using one or more interim funding sources (sometimes referred to as "payment vehicle(s)"), and ultimate settlement using one or more of the same or other funding sources.), Pars. 187, 262 – 272 (The transaction data set is routed to the financial institution associated with the cash and points payment accounts in the normal course. If it contains instructions to redeem points, the financial institution can apply the points in accordance with its internal accounting principles, without requiring the merchant system to process the payment on anything other than a cash basis.))

wherein an issuer is configured to identify the selection of the alternate payment currency for the transaction * * * . (See Scott, Par. 262 – 272 (Payment token data sets can comprise a number of fields, each field corresponding to a discrete data item of a specified bit length and having a specified type, function, or meaning. For example, a payment token can comprise fields of the following type a:  <token type><issuing FI><currency><value><time stamp> <issuer ref><discretionary data> discretionary data interpretable by the issuing financial institution that the generator of the token wishes to add (such as payment preference).), (In such a protocol the discretionary data field can be used to generate a split-pay payment token by populating the discretionary data field with any code interpretable by a desired transaction processor 120, 160, 920, 1750, 2150, etc, as identifying a number of funding sources to be used to fund a transaction, identifying the funding sources to be used, and identifying the proportion of the value of the token to be funded from each of the funding sources.)(The issuer identifies the selection of the payment currency from the input into the discretionary data fields.))

Scott teaches discretionary data fields which generate “split-pay” tokens comprising code interpretable by one or more transaction processor(s) 120, 920, 1750, 2150, etc. as identifying the plurality of desired transaction funding sources and the amounts and/or proportions of the transaction total to be paid using each source are generated through the use of “discretionary fields” in payment token data sets formatted in accordance with existing payment protocols – discretionary data field can be used to generate a split-pay payment token by populating the discretionary data field with any code interpretable by a desired transaction processor 120, 160, 920, 1750, 2150, etc. as identifying a number of funding sources to be used to fund a transaction, identifying the funding sources to be used, and identifying the proportion of the value of the token to be funded from each of the funding sources in paragraphs 262 – 262.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the CED field of the instant invention with the discretionary field as taught in Scott, because the discretionary fields in Scott are used to make and convey the choice of the type payment to be used as CED fields. Furthermore, by making this substitution, the results would be predictable.

Claim 2:
Scott teaches each and every element of Claim 1 above.
Scott further teaches:
decoding the payment payload to present it optically or by Near-Field Communication (“NFC”). (As per Specification Par. 44 the mobile wallet application can decode the payment payload and provide it to the merchant as a QR code or by NFC.)  (See Scott, Par. 7 (An NFC reader will request payment credentials and/or other transaction-specific information from the mobile device when the two are brought into close proximity with one another. Similarly, payment credentials and transaction information can be exchanged between the mobile wallet and merchant POS terminal using visual patterns, such as barcodes and QR codes.), Pars, 112-116 (Payment credentials on the mobile device can be presented to the merchant via NFC.))

Claim 3:
Scott teaches each and every element of Claim 1 above.
Scott further teaches: 
the alternate payment currency is to pay with points. (See Scott, Par. 186 (Wallet applications 114, 116 enable a user to select any debit, credit, currencies or points accounts the user may have available for use in transactions.))

Claim 4:
Scott teaches each and every element of Claim 1 above.
Scott further teaches:
the one-time payment payload comprises a cryptogram.  (See Scott, Par. 11 (Secure cryptogram associated with one merchant or financial institution may not be accepted by another.), Par. 106 (Mobile device 110, 600 may further include one or more secure elements 618 configured as a tamper-resistant, limited-access storage environment for sensitive data and other information, such as payment credentials or cryptographic data.), Par. 162 (the invention enables the tokenization of a wide range of alternative payment methods.))

Claim 6:
Scott teaches each and every element of Claim 1 above.
Scott further teaches:
the selection of the alternate payment currency is received by the mobile wallet application. (See Scott, Abstract, Par. 188 - 190 (Payment options APIs 116 and/or wallets 112 enable a user 190 to select from among multiple accounts or funding sources for the completion of transactions.))

Claim 7:
Scott teaches each and every element of Claim 1 above.
Scott further teaches:
the selection of the alternate payment currency for the transaction is retrieved from a customer profile. (See Scott, Par. 50 (User may specify a default method of payment in the virtual wallet which the wallet will automatically select in the current transaction.), Par. 190 - 192 (Display of one or more overridable payment options such as preferred debit, credit, loyalty, gift, and/or rewards account(s).), Par. 222 (Customer profile(s) can be routed to transaction processing systems.))

Claim 8:
Scott teaches each and every element of Claim 1 above.
Scott further teaches:
the selection of the alternate payment currency for the transaction is based on a prior selection in a prior transaction. (See Scott, Par. 50 (User may specify a default method of payment in the virtual wallet which the wallet will automatically select in the current transaction.), Par. 191 (Default account selections may be designated automatically, or semi-automatically, based on user actions and/or trends in user actions, during transactions, using, for example cookies generated during or otherwise provided in association with completed transactions).))

Claim 21:
Scott teaches:
A system, comprising: an electronic device comprising a computer processor and a memory storing a mobile wallet application; a merchant host; an issuer wallet backend; and an issuer; wherein the mobile wallet application is configured to: (See Scott, Abstract (Virtual or electronic wallets (112) - enable the use of multiple payment accounts to fund purchases and other electronic transactions.), Par. 69, 70, Fig. 1 (Devices 110, 120, 130, 132, 134, 136 communicate between themselves using one or more dedicated communications subsystems operating under the control of one or more CPUs for rapidly authorizing and/or otherwise verifying data processes such as purchases or other financial transactions with third parties such as one or more merchant systems 130.))

receive a selection of an alternate payment currency for a transaction; (See Scott, Par. 251 - 255 (Enables payment by a user 190 of a device 110, 110’ for a transaction using multiple funding sources by using his/her virtual wallet application – transaction payment based on a plurality of credit, debit, and/or points funding sources may be presented with a single payment funding sources identifier.))

communicate the selection of the alternate payment currency and a request for a payment payload to the issuer wallet backend over a first communication network; (See Scott, Par. 251 - 255 (Enables payment by a user 190 of a device 110, 110’ for a transaction using multiple funding sources by using his/her virtual wallet application – transaction payment based on a plurality of credit, debit, and/or points funding sources may be presented with a single payment funding sources identifier.), Fig. 11, Par. 162 (The invention enables the tokenization of a wide range of alternative payment methods. For example, an issuer 120, 160, 920 (such as a bank or other financial institution) may extend a line of credit or other valuable asset to a customer. Ordinarily it would not be possible for the customer to make payments with such asset(s). However, in accordance with the invention, the issuer 120, 160, 920 may provision a mobile or other device 100, 110', 600 with a token representing the customer's line of credit or other asset, or one or more values associated therewith. Such token(s) may, any be provided in desired numbers and/or varieties of forms, be stored in one or more wallet applications 112, 622 for later usage in mobile payments.))

receive the payment payload from the issuer over the first communication network; and (See Scott, Par. 261 (At 2110, the user can select a "pay" item 1472 (FIG. 14F), 1870 to generate an instruction set configured to cause the wallet app 112, 622 to generate a payment token (utilizing the payment source communication network), in this type of case sometimes called a split-pay token. Such split-pay token may further comprise any or all of identifiers associated with a merchant transaction system 130, payment type information, routing instructions, specific transaction identifier(s), time/date range(s) in which the token is valid, etc.))

communicate the payment payload and the selection of the alternate payment currency to the merchant host over a second communication network; (See Scott, Par. 298 (With the split-pay token generated at 2110, at 2111 the token can be routed by the wallet application 112, 62 to a merchant system 130, 134, etc., as consideration for completion of the transaction negotiated at 2101-2103, and the merchant system 130, 134 etc. can route it to a payment processor 2150, such as a transaction processor 120 associated with the merchant's bank'.), Fig. 11, Par. 162 (The invention enables the tokenization of a wide range of alternative payment methods. For example, an issuer 120, 160, 920 (such as a bank or other financial institution) may extend a line of credit or other valuable asset to a customer. Ordinarily it would not be possible for the customer to make payments with such asset(s). However, in accordance with the invention, the issuer 120, 160, 920 may provision a mobile or other device 100, 110', 600 with a token representing the customer's line of credit or other asset, or one or more values associated therewith. Such token(s) may, any be provided in desired numbers and/or varieties of forms, be stored in one or more wallet applications 112, 622 for later usage in mobile payments.))

Scott does not expressly teach:
wherein the merchant host is configured to enter the selection of the alternate payment currency into a Customer End Data (CED) field in a transaction authorization request for the transaction; and 

wherein the issuer is configured to identify the selection of the alternate payment currency for the transaction based on the CED field.  

Scott teaches:
wherein the merchant host is configured to enter the selection of the alternate payment currency * * *  for the transaction; and (See Scott, Fig. 17, Pars. 214-215, 218-219 (Process 1700 enables payment by a user 190 of a device 110, 110' for a transaction using one or more interim funding sources (sometimes referred to as "payment vehicle(s)"), and ultimate settlement using one or more of the same or other funding sources.), Pars. 187, 262 – 272 (The transaction data set is routed to the financial institution associated with the cash and points payment accounts in the normal course. If it contains instructions to redeem points, the financial institution can apply the points in accordance with its internal accounting principles, without requiring the merchant system to process the payment on anything other than a cash basis.))

wherein the issuer is configured to identify the selection of the alternate payment currency for the transaction * * * . (See Scott, Par. 262 – 272 (Payment token data sets can comprise a number of fields, each field corresponding to a discrete data item of a specified bit length and having a specified type, function, or meaning. For example, a payment token can comprise fields of the following type a:  <token type><issuing FI><currency><value><time stamp> <issuer ref><discretionary data> discretionary data interpretable by the issuing financial institution that the generator of the token wishes to add (such as payment preference).), (In such a protocol the discretionary data field can be used to generate a split-pay payment token by populating the discretionary data field with any code interpretable by a desired transaction processor 120, 160, 920, 1750, 2150, etc, as identifying a number of funding sources to be used to fund a transaction, identifying the funding sources to be used, and identifying the proportion of the value of the token to be funded from each of the funding sources.)(The issuer identifies the selection of the payment currency from the input into the discretionary data fields.))

Scott teaches discretionary data fields which generate “split-pay” tokens comprising code interpretable by one or more transaction processor(s) 120, 920, 1750, 2150, etc. as identifying the plurality of desired transaction funding sources and the amounts and/or proportions of the transaction total to be paid using each source are generated through the use of “discretionary fields” in payment token data sets formatted in accordance with existing payment protocols – discretionary data field can be used to generate a split-pay payment token by populating the discretionary data field with any code interpretable by a desired transaction processor 120, 160, 920, 1750, 2150, etc. as identifying a number of funding sources to be used to fund a transaction, identifying the funding sources to be used, and identifying the proportion of the value of the token to be funded from each of the funding sources in paragraphs 262 – 262.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the CED field of the instant invention with the discretionary field as taught in Scott, because the discretionary fields in Scott are used to make and convey the choice of the type payment to be used as CED fields. Furthermore, by making this substitution, the results would be predictable.

Claim 22:
Scott teaches each and every element of Claim 21 above.
Scott further teaches:
decode the payment payload to present it optically or by Near-Field Communication ("NFC").  (See Scott, Par. 7 (An NFC reader will request payment credentials and/or other transaction-specific information from the mobile device when the two are brought into close proximity with one another. Similarly, payment credentials and transaction information can be exchanged between the mobile wallet and merchant POS terminal using visual patterns, such as barcodes and QR codes.), Pars, 112-116 (Payment credentials on the mobile device can be presented to the merchant via NFC.))

Claim 23:
Scott teaches each and every element of Claim 21 above.
Scott further teaches:
the alternate payment currency is to pay with points. (See Scott, Par. 186 (Wallet applications 114, 116 enable a user to select any debit, credit, currencies or points accounts the user may have available for use in transactions.))

Claim 24:
Scott teaches each and every element of Claim 21 above.
Scott further teaches:
the payment payload comprises a cryptogram. (See Scott, Par. 11 (Secure cryptogram associated with one merchant or financial institution may not be accepted by another.), Par. 106 (Mobile device 110, 600 may further include one or more secure elements 618 configured as a tamper-resistant, limited-access storage environment for sensitive data and other information, such as payment credentials or cryptographic data.), Par. 162 (the invention enables the tokenization of a wide range of alternative payment methods.))

Claim 26:
Scott teaches each and every element of Claim 21 above.
Scott further teaches:
the selection of the alternate payment currency is received by the mobile wallet application. (See Scott, Abstract, Par. 188 - 190 (Payment options APIs 116 and/or wallets 112 enable a user 190 to select from among multiple accounts or funding sources for the completion of transactions.))

Claim 27:
Scott teaches each and every element of Claim 21 above.
Scott further teaches:
the selection of the alternate payment currency for the transaction is retrieved from a customer profile.  (See Scott, Par. 50 (User may specify a default method of payment in the virtual wallet which the wallet will automatically select in the current transaction.), Par. 190 - 192 (Display of one or more overridable payment options such as preferred debit, credit, loyalty, gift, and/or rewards account(s).), Par. 222 (Customer profile(s) can be routed to transaction processing systems.))

Claim 28:
Scott teaches each and every element of Claim 21 above.
Scott further teaches:
the selection of the alternate payment currency for the transaction is based on a prior selection in a prior transaction. (See Scott, Par. 50 (User may specify a default method of payment in the virtual wallet which the wallet will automatically select in the current transaction.), Par. 191 (Default account selections may be designated automatically, or semi-automatically, based on user actions and/or trends in user actions, during transactions, using, for example cookies generated during or otherwise provided in association with completed transactions).))

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being anticipated by Scott et al., US 2017/0017958 A1, (“Scott”), in view of Liberty US 2016/0055483 A1, (“Liberty”), in further view of Purves et al., US 2015/0220914 A1, (“Purves”).

Claim 5:
Scott teaches each and every element of Claim 1 above.
Scott does not teach, however, Liberty teaches:
the mobile wallet application comprises a third party application, and (See Liberty, Par. 60,  The subscriber has a mobile device 206 such as a phone or tablet. The mobile device runs the native or third party mobile wallet application 207.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Scott discussed above, a step for a mobile application comprising a third party application, as taught by Liberty, in a mobile wallet infrastructure that supports multiple mobile wallet providers (See Liberty, Par. 19). Scott teaches a method to securely process electronic payments through the use of multiple payment accounts. It would have been obvious to combine the feature of Liberty for a mobile application to comprise a third party application so as to provide a user with additional payment options. Since the claimed invention is merely a combination of old elements, Scott’s secure processing of electronic payments through multiple payment accounts and Liberty’s mobile application comprising a third party application, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Scott does not teach, however, Purves teaches:
the mobile application authenticated with the issuer using a Software Developer Kit (“SDK”) or an Application Programmable Interface (“API”).  (See Purves, Par. 223 (Issuer mobile application provides that consumer may be authenticated and provisioned by the issuer; the features may be embedded within the issuer mobile application and powered by wallet SDK(s).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Scott discussed above, a step for authentication using an SDK, as taught by Purves, in providing digital wallet management methods (See Purves, Par. 3). Scott teaches a method to securely process electronic payments through the use of multiple payment accounts. It would have been obvious to combine the feature of Purves to allow authentication of a mobile application using an SDK to enable the application to make a payment from an issuer. Since the claimed invention is merely a combination of old elements, Scott’s secure processing of electronic payments through multiple payment accounts and Purves’ authentication of a mobile application using an SDK, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 25:
Scott teaches each and every element of Claim 21 above.
Scott does not teach, however, Liberty teaches:
the mobile wallet application comprises a third party application, and (See Liberty, Par. 60,  The subscriber has a mobile device 206 such as a phone or tablet. The mobile device runs the native or third party mobile wallet application 207.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Scott discussed above, a step for a mobile application comprising a third party application, as taught by Liberty, in a mobile wallet infrastructure that supports multiple mobile wallet providers (See Liberty, Par. 19). Scott teaches a method to securely process electronic payments through the use of multiple payment accounts. It would have been obvious to combine the feature of Liberty for a mobile application to comprise a third party application so as to provide a user with additional payment options. Since the claimed invention is merely a combination of old elements, Scott’s secure processing of electronic payments through multiple payment accounts and Liberty’s mobile application comprising a third party application, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Scott does not teach, however, Purves teaches:
the mobile application authenticated with the issuer using a Software Developer Kit (“SDK”) or an Application Programmable Interface (“API”).  (See Purves, Par. 223 (Issuer mobile application provides that consumer may be authenticated and provisioned by the issuer; the features may be embedded within the issuer mobile application and powered by wallet SDK(s).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Scott discussed above, a step for authentication using an SDK, as taught by Purves, in providing digital wallet management methods (See Purves, Par. 3). Scott teaches a method to securely process electronic payments through the use of multiple payment accounts. It would have been obvious to combine the feature of Purves to allow authentication of a mobile application using an SDK to enable the application to make a payment from an issuer. Since the claimed invention is merely a combination of old elements, Scott’s secure processing of electronic payments through multiple payment accounts and Purves’ authentication of a mobile application using an SDK, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694         
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        9/10/2021